DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/02/22.
The reply filed 06/02/22 affects the application 17/175,613 as follows:
1.      Claims 1, 7, 13 have been amended. Claim 14 has been canceled. Applicant’s amendments have overcome the rejections of claim 1-6 made under 35 U.S.C. 103(a) by applying Rosenbloom of the office action mailed 03/02/22. However, new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below. Thus, the office action mailed 03/02/22 is modified as necessitated by Applicant’s amendments. 
2.     The responsive is contained herein below.
Claims 1-13, 15 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marco et al. (JP 2014057591 A; Machine-English Translation).
Claim 1 is drawn to a supplement configured to be admixed in a product, the supplement comprising: at least four ingredients from at least two groups with at least two ingredients selected from the first group including: the first group containing anethole, benzaldehyde, carvacrol, cinnamaldehyde, farnesol, limonene, linalool, methylglyoxal, thymol at a concentration between 50 and 50,000 parts per million in the product, wherein the ingredients in the first group exhibits antiviral properties at the concentration between 50 and 50,000 parts per million in the product; the second group containing betulinic acid, chebulic acid, mangostin, luteolin, oleuropein, pectolinarin, piperine, protocatechuic acid, pterostilbene, punicalagin, rhoifolin, sanguiin, and withanolides at a concentration between 100 and 100,000 parts per million in the product, wherein the ingredients in the second group exhibits antiviral properties at the concentration between 100 and 100,000 parts per million in the product; the third group containing dextrose, fructose, glycerol, glycine, glucose, lactic acid, lactose, malic acid, propylene glycol, salt, sucrose, and tartaric acid at a concentration sufficient to change a water activity level or pH of the product.
Marco et al. disclose feed additive composition comprises an organic acid derived from citric acid, succinic acid, benzoic acid, fumaric acid, L-aspartic acid or L-malic acid and at least one essential oil compound selected from the group consisting of thymol, eugenol, eucalyptol, menthol, guaiacol, carvacrol, geraniol, cinnamaldehyde, vanillin, tannin and piperine (see abstract). Also, Marco et al. disclose that preferably, the at least one essential oil compound is selected from the group consisting of thymol, eugenol, eucalyptol, menthol, guaiacol, carvacrol, geraniol, cinnamaldehyde, vanillin, tannin and piperine, 2% to 50% of the composition, and is it is present in the composition in an amount by weight (see Description, 4th page, last paragraph).
It should be noted that for an essential oil compound 2% = 20,000 ppm of said essential oil compound. Furthermore, Marco et al. disclose that it is currently possible to administer three active compounds of thymol, eugenol and piperine in an amount in the range of 0.1 to 20 mg (kg) per kg of feed, preferably 0.3 to 10 mg per kg of feed (dose range) (see Description, 3rd page, 6th paragraph). Also, Marco et al. disclose that examples of particularly preferred doses of the three compounds in the final poultry feed are independently of one another within the following ranges: Thymol 1 to 20 ppm, preferably 1 to 10 ppm; eugenol 1 to 5 ppm, for example 2 ppm; piperine up to 1 ppm, preferably 0.3 to 0.5 ppm (see Description, 3rd page, 7th paragraph). This means, implies or suggests that thymol, eugenol and piperine can be 20 ppm each (i.e.; a total 60 ppm), especially Marco et al. disclose that three active compounds of thymol, eugenol and piperine can be administered in an amount in the range of 0.1 to 20 mg (kg) per kg of feed. Also, it should be noted that 20 mg per kg = 20 ppm. 
In addition, Marco et al. disclose that in an embodiment their composition can be for the improvement of feed conversion rate and /or daily weight gain and/or intestinal flora regulation in animals and/or as an antimicrobial agent (see Description, 6th page, last paragraph). Also, Marco et al. disclose that the antimicrobial activity may be, for example, bactericidal, bacteriostatic, fungicidal, bacteriostatic and/or virucidal, and that the term "viralicidal" can inactivate viruses (see Description, 2th page, next to last paragraph).
The difference between Applicant’s claimed composition and the composition of Marco et al. is that Marco et al. do not exemplify a specific composition comprising the compounds or ingredients, per se, with the recited concentration or parts per million.
However, Marco et al. disclose that the same compounds or ingredient that comprises Applicant claimed composition can be used in or comprise his composition, and also suggest that the compounds or ingredients that comprise their composition can have a concentration or ppm that is within the range of concentration or ppm of the compounds or ingredients that are recited or claimed in Applicant’s composition. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare the composition disclosed or suggested by Marco et al. such as to use it as for the improvement of feed conversion rate and/or daily weight gain and/or intestinal
flora regulation in animals and/or as an antimicrobial agent which is an antiviral.
One having ordinary skill in the art would have been motivated to prepare the composition disclosed or suggested by Marco et al. such as to use it as for the improvement of feed conversion rate and/or daily weight gain and/or intestinal flora regulation in animals and/or as an antimicrobial agent which is an antiviral.
It should be noted that it is obvious to expect that the use of acidic compounds or ingredients such as the acids taught by Marco et al. would alter or affect the pH or the water activity level and to use them at concentrations suggested by Marco et al. in the composition and also to use them at concentrations sufficient to change a water activity level or pH of the product or composition such as to ensure that the composition or nutritional supplement is covered by or conforms to regulations for acidified food such as low-acid canned food as required for controlling the preservation of said foods. 
In addition, it is obvious to adjust the water activity level in the composition to 0.85 or less since most foods have a water activity above 0.95 and that will provide sufficient moisture to support the growth of bacteria, yeasts, and mold; and the amount of available moisture can be reduced to a point which will inhibit the growth of the organisms; and if the water activity of food is controlled to 0.85 or less in the finished product, it is not subject to the regulations of 21 CFR Parts 108, 113, and 114. 
Also, it should be noted that it is obvious to adjust or alter the amount of water or water activity level in the composition or product such as below 0.86 such as to reduce microorganism-induced spoilage of the product which is facilitated by water. Furthermore, it should be noted that as pointed out by Applicant, citric acid is known to lower the pH and inhibit bacteria like Pseudomonas thus it is obvious to expect that the acidic compounds such as citric acid derived compound or acids taught by Marco et al. would lower the pH of the product and to alter or adjust their concentrations such as to lower the pH of the composition or product and to facilitate the preserve of the product or composition which can be affected by microorganisms such as bacteria which affects composition such as foods and nutritional supplements. 
It should be noted that it is well settled that “intended use” of a composition or product, e.g., to treat an infection from coronavirus or from infectious bronchitis virus, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  Furthermore, Marco et al. disclose that their composition is a feed (nutritional supplement), and also disclose that it can be an antimicrobial (which can be    virucidal), and thus is also considered as being configured to treat an infection from coronavirus or from infectious bronchitis virus since such feed or nutritional supplement form can be used for such treatments.  Also, the addition of a supplement to a shake, milk, juice, water, honey, syrup or food is well known in the art and is well within the purview of a skill artisan. 

Claims 7-13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosenbloom (US 20030099730 A1) in view of Bao (CN 107518246 A; Machine-English Translation).

Claim 7 is drawn to a honey product comprising at least one of honey, artificial honey, molasses, syrup; three antivirals admixed with the at least one of honey, artificial honey, molasses, syrup, wherein the three antivirals are: a catechin, a flavonoid, and a monoglyceride. 
Rosenbloom discloses a nutritional supplement for promoting the health of salivary glands and supporting the normal or healthy swallowing in a person includes ingredients obtainable from turmeric, ginger, and horseradish. The nutritional supplement may also be used to treat symptoms such as symptoms of a common cold, a sore throat, congestion, mucositis, laryngitis, arthritis, mucous membrane inflammation and sialorrhea is disclosed. This nutritional supplement can be orally administered a person. The nutritional supplement may further include optional ingredients such as ingredients obtainable from slippery elm bark powder and green tea, as well as other optional ingredients. This nutritional supplement may further include a pharmaceutically acceptable carrier for oral administration (see abstract).  Furthermore, Rosenbloom discloses that curcumin obtained from turmeric can be included in his a nutritional supplement or composition (see page 3, [0047]). Also, Rosenbloom discloses that the active compounds of ginger which may comprise or be included in their nutritional supplement or composition include 1,8-cineole, 10-gingerol, 6-gingerol, .alpha.-terpineol, .alpha.-zingiberene,  beta.-pinene, .beta.-sitosterol, .beta.-thujone, caprylic acid, citral, citronellal, curcumin, myristic acid, vanillin and acetic acid (see page 4, [0053]). Furthermore, Rosenbloom discloses that
mixtures of two or more of these active compounds may be employed or used in his composition (see page 3, [0053]). In addition, that pharmaceutically acceptable carriers that may be used in his composition include carbohydrates including sweeteners, more preferably, fructose, sucrose, sugar, dextrose, starch, lactose, maltose, maltodextrins, corn syrup solids and honey solids (see page 6, [0095]).  
Also, Rosenbloom discloses that preferably, the three main ingredients described above which may be derived from turmeric, ginger and horseradish, make up from about 0.5-90% by weight of the total composition of the nutritional supplement (see page 7, [0108]). It should be noted that for three main ingredients which may be derived from turmeric, ginger and horseradish such as 1.5% (e.g.; 0.5% each) is 15,000 ppm or such as 3% (e.g.; 1% each) is 30,000 ppm both of which are within the range of the concentration of the compounds or ingredients in Applicant’s claimed composition. That is, Rosenbloom discloses or suggests the concentrations for the compounds or ingredients as in Applicant’s claimed composition.
Furthermore, Rosenbloom discloses a composition that comprises 18 mg of turmeric extract which comprises 5% curcumin (which is a compound or ingredient that Rosenbloom discloses can be used in his composition) (see page 9, Example 1, [0132]-[0133]). It should be noted that 5% curcumin of 18 mg = 0.9 mg of curcumin and that the total weight of composition is 1360 mg (see page 9, Example 1, [0132]-[0133]). Thus, curcumin is 0.066% or 660 ppm of the total weight of the composition (i.e.; 0.9 mg /1360 mg) x 100 = 0.066% or 660 ppm). Therefore, Rosenbloom discloses or suggests the concentrations for the compounds or ingredients as in Applicant’s claimed composition.
	It should be noted that Rosenbloom’s disclose that his composition can comprises honey and/or sorbitol, admixed with antivirals that is an acid, an aldehyde, a catechin, curcumin and a flavonoid.
The difference between Applicant’s claimed composition and the composition of Rosenbloom is that Rosenbloom do not disclose using a monoglyceride in his composition.
Bao discloses a preservative for bean products and a preparation method thereof. The preservative for the bean products that comprises in weight percentages: 0.7-1.4% of monoglycerides, 0.7-1.4% of glycerol monolaurate (monolaurin), 0.2-0.4% of glucose, 0.04-0.06% of edible acid, 0.02-0.04% of calcium propionate, 0.05-0.12% of sorbic acid and/or sorbate, 0.2-0.9% of chitosan and the balance water (see abstract). Also, Bao discloses that the preservative for the bean products can effectively inhibit a growth of spoilage microorganisms, prolongs a shelf life, and is simple in preparation technology, easy in operations and mild in conditions (see abstract). Furthermore, Bao discloses that glyceryl monolaurate (monolaurin) is a non-ionic surfactant that is a kind of lipophilic, it is a compound naturally existing in some plants and can be used as a bactericide for foods (see Description, 2nd page 1st paragraph). In addition, Bao discloses that sorbic acid and sorbate have inhibitory effects on bacteria, molds and yeasts (see Description, 2nd page 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare the composition disclosed or suggested by Rosenbloom such as to use it as nutritional supplement or an antimicrobial supplement that comprises an acid, an aldehyde, a catechin, curcumin and a flavonoid, and to include glycerol monolaurate (monolaurin) and sorbic acid taught by Bao in the composition based on factors such as the severity of the condition and the type of subject treated, especially since Bao discloses glyceryl monolaurate (monolaurin) can be used as a bactericide in foods or and sorbic acid have inhibitory effects on bacteria, molds and yeasts.
One having ordinary skill in the art would have been motivated to prepare the composition disclosed or suggested by Rosenbloom such as to use it as nutritional supplement or an antimicrobial supplement that comprises an acid, an aldehyde, a catechin, curcumin and a flavonoid, and to include glycerol monolaurate (monolaurin) and sorbic acid taught by Bao in the composition based on factors such as the severity of the condition and the type of subject treated, especially since Bao discloses glyceryl monolaurate (monolaurin) can be used as a bactericide in foods or and sorbic acid have inhibitory effects on bacteria, molds and yeasts.
It is obvious to use monolaurin and sorbic acid in amounts or percentages in the composition as disclosed or suggested by Boa such as 1% monolaurin and 0.2% sorbic acid. 
Furthermore, Rosenbloom discloses that his composition is a nutritional supplement and or antimicrobial supplement and thus is also considered as being configured to treat an infection from coronavirus or from infectious bronchitis virus since such nutritional supplement form can be used for such treatments.  In addition, it is obvious to prepare or formulate the composition in orally acceptable dosage forms including, capsules, tablets, lozenges, troches, hard candies, powders, sprays, gels, elixirs, syrups, and suspensions or solutions as taught by Rosenbloom is also considered as being configured to treat an infection from coronavirus or from infectious bronchitis virus since said forms can be used for such treatments.
It should be noted that it is obvious to expect that the use of acidic compounds or ingredients such as acetic acid and citric acid taught by Rosenbloom would alter or affect the pH or the water activity level and to use them at concentrations suggested by Rosenbloom in the composition and also to use them at concentrations sufficient to change a water activity level or pH of the product or composition such as to ensure that the composition or nutritional supplement is covered by or conforms to regulations for acidified food such as low-acid canned food as required for controlling the preservation of said foods. 
In addition, it is obvious to adjust the water activity level in the composition to 0.85 or less since most foods have a water activity above 0.95 and that will provide sufficient moisture to support the growth of bacteria, yeasts, and mold; and the amount of available moisture can be reduced to a point which will inhibit the growth of the organisms; and if the water activity of food is controlled to 0.85 or less in the finished product, it is not subject to the regulations of 21 CFR Parts 108, 113, and 114. 
Also, it should be noted that it is obvious to adjust or alter the amount of water or water activity level in the composition or product such as below 0.86 such as to reduce microorganism-induced spoilage of the product which is facilitated by water. Furthermore, it should be noted that as pointed out by Applicant, citric acid is known to lower the pH and inhibit bacteria like Pseudomonas thus it is obvious to expect that the acidic compounds such as citric acid and acetic acid would lower the pH of the product and to alter or adjust their concentrations such as to lower the pH of the composition or product and to facilitate the preserve of the product or composition which can be affected by microorganisms such as bacteria which affects composition such as foods and nutritional supplements. 
It should be noted that it is well settled that “intended use” of a composition or product, e.g., to treat an infection from coronavirus or from infectious bronchitis virus, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  Furthermore, Rosenbloom discloses that his composition is a nutritional supplement and thus is also considered as being configured to treat an infection from coronavirus or from infectious bronchitis virus since such nutritional supplement form can be used for such treatments.  In addition, it is obvious to prepare or formulate the composition in orally acceptable dosage forms including, capsules, tablets, lozenges, troches, hard candies, powders, sprays, gels, elixirs, syrups, and suspensions or solutions as taught by Rosenbloom is also considered as being configured to treat an infection from coronavirus or from infectious bronchitis virus since said forms can be used for such treatments. Also, the addition of a supplement to a shake, milk, juice, water, honey, syrup or food is well known in the art and is well within the purview of a skill artisan. 
Response to Arguments
Applicant's arguments with respect to claims 1-13, 15 have been considered but are not found convincing.
The Applicant argues that while Rosenbloom discloses nutritional supplement for promoting the health of salivary glands, Bao discloses about suppress putrefactive microorganisms in bean product growth. Both are disclosing completely different use, Rosenbloom is disclosing nutritional supplement to be consumed (internal use) for showing it effect, but Bao disclosing a preservative to be used to be applied externally for suppress putrefactive microorganisms in bean product growth. Therefore, it will not be obvious for a person skilled in the art to combine Rosenbloom and Bao to reach the present invention.
However, Bao also discloses that glyceryl monolaurate (monolaurin) is a non-ionic surfactant that is a kind of lipophilic, it is a compound naturally existing in some plants and can be used as a bactericide for foods (see Description, 2nd page 1st paragraph). And, Rosenbloom discloses or suggests that his composition can be used as a nutritional supplement or an antimicrobial supplement. Thus, the antimicrobial supplement taught or suggested by Rosenbloom which comprises an acid, an aldehyde, a catechin, curcumin and a flavonoid has the same utility or effect of being antimicrobial (which includes being bactericidal) as Bao glyceryl monolaurate (monolaurin) which can be used as a bactericide for foods or is bactericidal.
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare the composition disclosed or suggested by Rosenbloom such as to use it as nutritional supplement or an antimicrobial supplement that comprises an acid, an aldehyde, a catechin, curcumin and a flavonoid, and to include glycerol monolaurate (monolaurin) and sorbic acid taught by Bao in the composition based on factors such as the severity of the condition and the type of subject treated, especially since Bao discloses glyceryl monolaurate (monolaurin) can be used as a bactericide in foods or and sorbic acid have inhibitory effects on bacteria, molds and yeasts.
Applicant's arguments with respect to claims 1-13, 15 are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623